--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Exhibit 10.1






















MEDTOX SCIENTIFIC, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN








Effective January 1, 2004


Amended and Restated Effective January 1, 2008


Further Amended and Restated Effective January 1, 2010


 
 

--------------------------------------------------------------------------------

 


MEDTOX SCIENTIFIC, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PLAN DOCUMENT
(EFFECTIVE AS OF JANUARY 1, 2004;
AMENDED AND RESTATED AS OF JANUARY 1, 2008;
FURTHER AMENDED AND RESTATED AS OF JANUARY 1, 2010)






THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ("Plan") is adopted by MEDTOX
SCIENTIFIC, INC., a corporation organized and existing under the laws of the
State of Delaware (hereinafter referred to as the "Employer") effective as of
January 1, 2004 and amended and restated as of January 1, 2008.  This Plan is
further amended and restated as of January 1, 2010:


WITNESSETH:


WHEREAS, the Employer wishes to provide compensation and incentives to certain
selected executives; and


WHEREAS, the Employer’s 401(k) plan places limits on benefits provided to
certain executives due to certain provisions of the Internal Revenue Code; and


WHEREAS, the Employer, in addition to providing other benefits, wishes to
replicate the full benefits that certain executives could have received if they
had participated under the Employer’s 401(k) plan;


WHEREAS, the Employer also wishes to permit certain executives to defer a
portion of their base salary and short-term bonuses;


WHEREAS, the Employer also intends to comply with the requirements of Section
409A of the Internal Revenue Code;


NOW, THEREFORE, in consideration of the promises herein contained, it is hereby
declared as follows:




 
- 1 -

--------------------------------------------------------------------------------

 


ARTICLE I


Definitions


When used herein, the words and phrases defined hereinafter shall have the
following meaning unless a different meaning is clearly required by the context.


1.01  
"Account" shall mean the Account established pursuant to Section 3.06 of the
Plan.



1.02  
“Annual Supplemental Retirement Contribution Amount” shall mean the amount
determined in accordance with Section 3.02 of the Plan.



1.03  
“Annual 401(k) Restoration Amount” shall mean the amount determined in
accordance with Section 3.03 of this Plan.



1.04  
"Beneficiary" shall mean the person or persons last designated by a Participant,
by written notice filed with the Committee, to receive a Plan Benefit upon his
or her death.  In the event a Participant fails to designate a person or persons
as provided above or if no Beneficiary so designated survives the Participant,
then for all purposes of this Plan, the Beneficiary shall be the person(s)
designated as the beneficiaries by the Participant under the MEDTOX 401(k) Plan,
or, if none, the Participant's estate.



1.05  
“Benefits” shall mean the value of the Participant’s Account as credited to the
investment options selected by the Participant from among the investment options
authorized by the Committee from time-to-time under the Plan as reflected in the
records of the Participant’s Account as described in Sections 3.06 and 3.07 of
the Plan.



1.06  
“Board” shall mean the Board of Directors of MEDTOX Scientific, Inc.

 
 
1.07  
“Cause” shall, solely in the context of the termination by the Employer of an
executive’s employment for purposes of vesting under Section 3.08, mean
termination upon:



 
(a)
the willful and continued failure by the executive to substantially perform the
executive's duties with the Employer (other than any such failure resulting from
executive's incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the executive by the Board, which
demand specifically identifies the manner in which the Employer believes that
the executive has not substantially performed the executive's duties; or



 
(b)
the willful engaging by the executive in conduct, which is demonstrably and
materially injurious to the Employer, monetarily or otherwise.



 
- 2 -

--------------------------------------------------------------------------------

 




 
For purposes of this Section, no act, or failure to act, on the executive's part
shall be deemed "willful" unless done, or omitted to be done, by the executive
not in good faith and without reasonable belief that the executive's action or
omission was in the best interest of the Employer.



1.08  
“Committee” shall mean the Compensation Committee of the Board.



1.09  
“Compensation” shall mean the sum of:



(a)  
the Employee’s basic or regular rate of compensation for each payroll period
during that portion of a Plan Year in which the Employee is a Participant in the
Plan, plus



(b)  
all overtime, lead time, sales commissions and shift differential income
received during that portion of a Plan Year in which the Employee is a
Participant in the Plan.



 
Unless otherwise specified, Compensation does not include Incentive Awards.



1.10  
“Deferred Compensation Amount” shall mean the amount determined in accordance
with Section 3.04 of this Plan.



1.11  
“Deferred Short-Term Bonus Amount” shall mean the amount determined in
accordance with Section 3.05 of this Plan.



1.12  
“Effective Date” shall mean January 1, 2004, and the Effective Date of this
Further Amended and Restated Plan is January 1, 2010.



1.13        “Employer” shall mean MEDTOX Scientific, Inc.


1.14
“Grantor Trust” shall mean a grantor trust, of the type commonly referred to as
a “rabbi trust”, that is maintained in connection with an unfunded deferred
compensation arrangement and is intended to avoid constructive receipt of income
and the incurrence of an economic benefit solely on account of the adoption or
maintenance of the trust.



1.15
“Incentive Award” shall mean an amount payable to an Employee as a short-term or
long-term bonus, or other incentive pay not included in Section 1.08(a) or (b)
of this Plan.



1.16
“MEDTOX 401(k) Plan” shall mean the MEDTOX Laboratories, Inc. 401(k) Plan, or
any successor plan (or plans) thereto.



1.17
“Participant” shall mean an eligible Employee of the Employer who satisfies the
eligibility requirements of Section 2.01 of the Plan.



 
- 3 -

--------------------------------------------------------------------------------

 


1.18        “Plan” shall mean the MEDTOX Scientific, Inc. Supplemental Executive
Retirement Plan, as amended from time to time.


1.19        “Plan Year” shall mean the calendar year.


1.20
“Retirement” shall, solely for purposes of vesting under Section 3.08, mean the
attainment of age 60 after completing 5 years of service with the Employer or
its affiliates.







 
- 4 -

--------------------------------------------------------------------------------

 


ARTICLE II


Eligibility




2.01  
Eligibility



Participation in the Plan is limited solely to officers and employees of the
Employer who are designated by the Committee.  An officer shall become eligible
as of the date specified by the Committee.


2.02  
Enrollment



A.  
Annual Supplemental Retirement Contribution Amount and Annual 401(k) Restoration
Amount



An eligible Employee is automatically enrolled in the Annual Supplemental
Retirement Contribution Amount and the Annual 401(k) Restoration
Amount.  However, by December 31 prior to each applicable Plan Year, a
Participant shall make an election regarding the timing of payments of such
amounts (in accordance with Section 4.01), and the form of payment of such
amounts (in accordance with Section 4.06).  If a timely election is not made,
amounts with regard to a Plan Year shall be paid in the form of a lump sum
payment at the Participant’s termination of employment (as provided in Section
4.02); provided, however, that an election made with respect to a previous Plan
Year shall remain in effect until the Participant modifies or revokes his
election.  Notwithstanding the foregoing, in the case of a Participant who
becomes eligible under Section 2.01 prior to January 1, 2005, amounts with
regard to the Plan Years ending December 31, 2004, and December 31, 2005, shall
be paid as a lump sum on January 1, 2010.


B.  
Deferred Compensation Amount



A Participant may enroll in the Plan for purposes of deferring Compensation by
December 31, or such other date that is specified by the Committee (“enrollment
date”), prior to the end of any calendar year, to be effective as of January 1,
of the next succeeding calendar year, by using such enrollment process as
established by the Committee for this purpose.  Such enrollment process shall
provide for the election of the percentage of the Compensation that shall be
deferred, the timing for payment of Compensation (in accordance with Section
4.01), and the form of payment of Compensation (in accordance with Section
4.06).


1.  
Once a Participant has enrolled in the Plan for the purpose of deferring
Compensation, the election made by the



 
- 5 -

--------------------------------------------------------------------------------

 


Participant shall remain in effect until the Participant modifies or revokes his
election.  Any modification or revocation by the Participant must be made by the
enrollment date of the calendar year preceding the effective date of such
modification or revocation.


2.  
In the case of the first Plan Year in which an Employee meets the eligibility
requirements of Section 2.01 of the Plan, the Employee may make an election to
begin participation within 30 days after the Employee becomes eligible to
participate in the Plan.  Such election shall apply to services to be performed
subsequent to the election.  Otherwise, an Employee who becomes eligible after
an enrollment date will be required to wait until the next available enrollment
date to participate in the Plan.



C.  
Deferred Short-Term Bonus Amount



A Participant may enroll in the Plan for purposes of deferring a short-term
bonus respect to a particular fiscal year of the Employer no later than 6 months
before the end of the fiscal year of the Employer (if such short-term bonus
constitutes “performance-based compensation” within the meaning of Section
409A(a)(4)(iii) of the Internal Revenue Code), by using such enrollment process
as established by the Committee for this purpose.  If such short-term bonus does
not constitute performance-based compensation, the election timing under the
first sentence of Section 2.02B. shall apply.  Such enrollment process shall
provide for the election of the percentage of the short-term bonus that shall be
deferred, the timing for payment of the short-term bonus (in accordance with
Section 4.01), and the form of payment of the short-term bonus (in accordance
with Section 4.06).  A new election must be completed for each fiscal year for
which a deferral of a short-term bonus is desired.


 
- 6 -

--------------------------------------------------------------------------------

 


ARTICLE III


Benefits




3.01  
Benefits



The maximum Benefits under this Plan to which a Participant shall be entitled
shall be equal to the sum of:


(a)  
the Participant’s Annual Supplemental Retirement Contribution Amount credited
pursuant to Section 3.02;



(b)  
the Participant’s Annual 401(k) Restoration Amount credited pursuant to Section
3.03;



(c)  
the Participant’s Deferred Compensation Amount credited pursuant to Section
3.04;



(d)  
the Participant’s Deferred Short-Term Bonus Amount credited pursuant to Section
3.05; and



(e)  
earnings and losses credited to the Participant’s Account in accordance with
Section 3.07.



3.02  
Annual Supplemental Retirement Contribution Amount



The Annual Supplemental Retirement Contribution Amount to which a Participant
shall be entitled for a Plan Year shall be a discretionary amount determined by
the Committee.


3.03  
Annual 401(k) Restoration Amount



The 401(k) Restoration Amount to which a Participant shall be entitled for a
Plan Year shall be equal to (a) plus (b) plus (c), where


 
(a)
is an amount equal to the maximum contribution permitted to a 401(k) plan under
Section 402(g)(1)(B) of the Internal Revenue Code for the taxable year ending
with the Plan Year,



 
(b)
is an amount equal to the maximum catch-up contribution permitted to a 401(k)
plan under Section 414(v)(2)(B)(i) of the Internal Revenue Code for the taxable
year ending with the Plan Year, and



 
(c)
is (at the discretion of the Committee) an amount equal to 10% of the
Participant's Compensation in excess of the limit on compensation under Section
401(a)(17) of the Internal Revenue Code.



 
- 7 -

--------------------------------------------------------------------------------

 




For purposes of the preceding sentence, Compensation shall also include (i)
taxable short-term bonuses with respect to the Plan Year, (ii) Deferred
Compensation Amounts under this Plan with respect to the Plan Year, and (iii)
Deferred Short-Term Bonus Amounts under this Plan with respect to the Plan Year.


3.04  
Deferred Compensation Amounts



The Deferred Compensation Amount which shall be credited for a Plan Year shall
be equal to the elected percentage of the Participant’s Compensation for the
entire calendar year in which the Participant’s election applies.  Such
Participant may elect any whole percentage of his Compensation between 0% and
50%.


3.05           Deferred Short-Term Bonus Amounts


The Deferred Short-Term Bonus Amount which shall be credited for a Plan Year
shall equal the elected percentage of the short-term bonus with respect to the
Employer’s fiscal year ending with the Plan Year.  Such Participant may elect
any whole percentage of his short-term bonus between 0% and 100%.


3.06           Participant’s Account


The Employer shall create and maintain adequate records to reflect the interest
of each Participant in the Plan.  Such records shall be in the form of
individual Accounts.  When appropriate, a Participant's Account shall consist of
separate calendar class year subaccounts with respect to each Plan Year for
which an Annual Supplemental Retirement Contribution Amount, Annual 401(k)
Restoration Amount, Deferred Compensation Amount or Deferred Short-Term Bonus
Amount is credited under the Plan.  Such Accounts shall be kept for
recordkeeping purposes only and shall reflect amounts allocated under Section
3.07, distributions under Article IV, and divestments under Section 6.07.  Any
Accounts maintained in trust by the Employer shall not be construed as providing
for assets to be held in trust or escrow or any other form of asset segregation
for the Participant or Beneficiary to whom benefits are to be paid pursuant to
the terms of the Plan.


3.07           Allocation to Participant Account


The Participant's Deferred Compensation Amount and Deferred Short-Term Bonus
Amount shall be credited to the Participant's Account as of the pay date such
amount would have been paid to such Participant absent a deferral under the
Plan.  A corresponding contribution of such amount shall be made to a Grantor
Trust under this Plan, as provided below, as soon as reasonably practicable (and
no later than 30 days) after such amount is credited to the Participant’s
Account.


 
- 8 -

--------------------------------------------------------------------------------

 


The Participant's Annual Supplemental Retirement Contribution Amount  and Annual
401(k) Restoration Amount shall be credited to the Participant's Account as of
the date granted by the Committee, but in no event later than April 1 after the
close of the Plan Year.  A corresponding contribution of such amount shall be
made to a Grantor Trust under this Plan, as provided below, no later than
December 31 after the close of the Plan Year.


(a)           Cash Contribution to Grantor Trust


Except as provided in Section 3.07(b), contributions shall be made in cash to a
Grantor Trust.  The Committee shall determine the earnings to be credited to a
Participant’s Account each Plan Year.  Alternatively, if permitted by the
Committee, each Participant may advise the Committee, in accordance with
procedures established by the Committee, on how he wishes his Account to be
allocated among the investment options authorized by the Committee and such
Participant’s Account shall be credited with earnings and losses at such time
and in such manner as determined in the sole discretion of the Committee and
shall reflect the allocation of investments made there under.  The Participant
may change his investment allocation in accordance with procedures established
by the Committee.  Notwithstanding the foregoing, the Committee reserves the
right to determine the Plan’s investment options and the specific process for
making investments without regard to the advice received from Participants.
 
(b)           Stock Election


A Participant may advise the Committee that he wishes some or all of his Account
to be allocated to Employer stock. The corresponding cash contribution (or
designated portion of his Account held under the Grantor Trust holding amounts
described in Section 3.07(a)) shall be applied to a purchase by the Employer of
its stock in the open market or in private transactions, including, but not
limited to, purchases by the Employer of its stock held by officers or directors
of the Employer. The acquired stock shall be contributed (or transferred from
the Grantor Trust holding amounts described in Section 3.07(a)) to a Grantor
Trust (hereinafter “Trust B”) separate from the Grantor Trust holding amounts
described in Section 3.07(a).  An election directing the Employer to acquire
stock and contribute it to Trust B shall be made pursuant to procedures
established by the Committee and shall be irrevocable.  The investment of
amounts in Trust B shall be limited to Employer stock, and distributions
therefrom shall be settled by delivery of a fixed number of shares of Employer
stock.




 
- 9 -

--------------------------------------------------------------------------------

 


3.08           Vested Percentage


Notwithstanding anything herein to the contrary, a Participant shall be 100%
vested at all times in his Deferred Compensation Amount and his Deferred
Short-Term Bonus Amount.


A Participant shall be vested in 1/12th of his Annual Supplemental Retirement
Contribution Amount and Annual 401(k) Restoration Amount for Plan Years prior to
January 1, 2008, for each full month the Participant is employed by the Employer
during the calendar year that such amounts are contributed to a Grantor Trust
under this Plan; provided, however, that forfeited amounts shall not be
reallocated among Plan Participants, or be restored to the forfeiting
Participant upon reemployment.


Effective on and after January 1, 2008, a Participant shall be vested in 1/36th
of his Annual Supplemental Retirement Contribution Amount and Annual 401(k)
Restoration Amount for a Plan Year for each full month the Participant is
employed by the Employer during the calendar year that such amounts are
contributed to a Grantor Trust under this Plan, and the two immediately
succeeding calendar years following such calendar year; provided, however, that
forfeited amounts shall not be reallocated among Plan Participants, or be
restored to the forfeiting Participant upon reemployment.


Notwithstanding the foregoing, the Committee, in its sole discretion, may
accelerate the vesting of the Annual Supplemental Retirement Contribution Amount
and Annual 401(k) Restoration Amount with regard to one or more Plan Years.  In
addition, a Participant shall be 100% vested immediately upon:


(a)           a Change in Control (as defined in Section 4.05); or


 
(b)
involuntary termination other than for Cause (as defined in Section 1.07); or



(c)           the Participant’s death; or


(d)           the Participant’s becoming disabled (as defined in Section 4.02).


Except as provided above, a Participant who terminates service (other than for
Retirement as defined in Section 1.20) prior to becoming vested with regard to
the Annual Supplemental Retirement Contribution Amount or Annual 401(k)
Restoration Amount for a Plan Year or a Plan Year shall forfeit such Annual
Supplemental Retirement Contribution Amount and Annual 401(k) Restoration Amount
for a Plan Year.






 
- 10 -

--------------------------------------------------------------------------------

 


ARTICLE IV


Distribution of Benefits




4.01  
Benefit Commencement Date



Except as provided in Section 4.04 or Section 4.05, Benefits under the Plan
will, as elected by the Participant, be paid on:


 
(a)
the Participant’s termination of employment (as provided in Section 4.02);

 
(b)
a date pre-selected by the Participant (as provided in Section 4.03), in
accordance with the election made by the Participant pursuant to Section 2.02;

 
(c)
the earlier of (a) or (b); or

 
(d)
the later of (a) or (b) (as permitted by Section 409A of the Internal Revenue
Code).



If an election is made to have Benefits commence on a date pre-selected by the
Participant (as provided in Section 4.03), such election subsequently may be
modified to defer payment until the Participant’s termination of employment (as
provided in Section 4.02), provided such election modification is made by the
Participant in writing at least 12 months prior to the pre-selected date, such
election modification may not take effect for at least 12 months, and
commencement of Benefits is deferred for at least 5 years.


4.02  
Termination of Employment



Except as otherwise provided in Section 4.01 and 4.03 of this Article, Benefits
shall be distributed upon Participant’s death, becoming disabled (as defined in
Section 409A(a)(2)(C) of the Internal Revenue Code), or separating from service,
subject to the requirements of Section 409A(a)(2)(A)(i) and (B)(i) of the
Internal Revenue Code (requiring a 6-month delay in payments on separation from
service to a Specified Employee).  For purposes of the preceding sentence,
“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Section 416(i) of the Internal Revenue Code without
regard to paragraph (5) thereof) for the applicable period, as determined
annually by the Committee in accordance with Treasury Regulation
Section1.409A-1(i).  Payments on separation from service to a Specified Employee
that are delayed for 6 months pursuant to this Section 4.02, shall be paid on
the first day of the month following such 6-month period


4.03  
Date Pre-Selected by the Participant



A Participant may elect to have payment of a Benefit for a particular Plan Year
commence prior to termination of employment, provided that the commencement date
is at least two full calendar years after the end of the calendar year to which
such Benefits relate.


 
- 11 -

--------------------------------------------------------------------------------

 


 


4.04         Unforeseeable Emergency


Subject to the requirements of Section 409A of the Internal Revenue Code,
payment of part or all of the Benefits under this Plan may be made in a lump sum
in the case of an unforeseeable emergency (as defined in Section
409A(a)(2)(B)(ii) of the Internal Revenue Code).


4.05  
Change in Control



Payment of all the Benefits under this Plan shall be made in a lump sum upon a
change of control as defined in Section 409A(a)(2)(A)(v) of Internal Revenue
Code (or applicable guidance from the Internal Revenue Service), but only to the
extent permitted thereunder.


4.06  
Form of Payment



Benefits shall be distributed to a Participant in either a lump sum, or in
annual installment payments of at least two (2) years, but not more than ten
(10) years, in accordance with the election made by the Participant pursuant to
Section 2.02; provided, however, that the Participant’s election under Section
2.02 as to the form of payment of Benefits subsequently may be modified to
provide for another permissible form of payment, provided such payment
modification is made by the Participant in writing at least 12 months prior to
the Benefit payment date, such modification may not take effect for at least 12
months, and affected payments are deferred for at least 5 years.


If installment payments are elected, the first installment shall be made within
60 days after the event giving rise to the distribution and all subsequent
installments shall be paid at the beginning of each subsequent calendar year as
soon as is administratively feasible.  Annual installment payments shall be
equal to the then remaining Account balance, divided by the number of years
remaining in the installment period.  To the extent Benefits are not paid in
installments, the Account balance will be paid in a lump sum within 60 days
after the event giving rise to the distribution.


Subject to Section 409A of the Internal Revenue Code, benefits may be
distributed in cash or in kind.


4.07  
Beneficiary Entitlement



In the event a Participant dies before receiving all Benefits under the Plan,
the unpaid balance will be paid in a lump sum to such Participant's Beneficiary
as soon as is administratively feasible following the Participant's death.




 
- 12 -

--------------------------------------------------------------------------------

 


ARTICLE V


Administration; Amendments and Termination; Rights Against the Employer




5.01  
Administration



The Committee shall administer this Plan.  With respect to the Plan, the
Committee shall have, and shall exercise and perform, all the powers, rights,
authorities and duties of the administrator of the MEDTOX 401(k) Plan, as set
forth in the MEDTOX 401(k) Plan, with the same effect as if set forth in full
herein with respect to this Plan.  Except as expressly set forth herein, any
determination or decision by the Committee shall be conclusive and binding on
all persons who at any time have or claim to have any interest whatsoever under
this Plan.


5.02  
Amendment and Termination Prior to a Change in Control



The Committee, solely, and without the approval of any Participant or
Beneficiary, shall have the right to amend this Plan at any time and from
time-to-time.  Any such amendment shall become effective upon the date stated
therein.  Notwithstanding the foregoing, no amendment shall adversely affect the
rights of any Participant or Beneficiary who was previously receiving Benefits
under this Plan to continue to receive such Benefits or of all other
Participants and Beneficiaries to receive the Benefits promised under the Plan
immediately prior to the later of the effective date or the date of adoption of
the amendment.


The Employer has established this Plan with the bona fide intention and
expectation that from year-to-year it will deem it advisable to continue it in
effect.  However, circumstances not now foreseen or circumstances beyond the
Employer's control may make it impossible or inadvisable to continue the
Plan.  Therefore, the Committee, in its sole discretion, reserves the right to
terminate the Plan in its entirety at any time; provided, however, that in such
event any Participant or Beneficiary who was receiving benefits under this Plan
as of the termination date, shall continue to receive such Benefits, and all
other Participants and Beneficiaries shall remain entitled to receive the
Benefits promised under the Plan immediately prior to the termination of the
Plan.


5.03  
Rights Against the Employer



The establishment of this Plan shall not be construed as giving to any
Participant, Beneficiary, Employee or any person whomsoever, any legal,
equitable or other rights against the Employer, or its officers, directors,
agents or shareholders, except as specifically provided for herein, or its
giving to any Participant any equity or other interest in the assets, business
or shares of the Employer or giving any Employee the right to be retained in the
employment of the Employer.  All terms relating to short-term bonus awards that
do not involve the deferral of receipt of such awards shall be governed by the
regular policies of the Employer relating to such awards, as the case may
be.  All Employees and Participants shall be subject to discharge to the same
extent that they would have been if this Plan had never been adopted.  Subject
to the rights of the Employer to terminate this Plan or any benefit hereunder,
the rights of a Participant hereunder shall be solely those of an unsecured
creditor of the Employer.


 
- 13 -

--------------------------------------------------------------------------------

 


 
ARTICLE VI


General and Miscellaneous




6.01  
Spendthrift Clause



No right, title or interest of any kind in the Plan shall be transferable or
assignable by any Participant or Beneficiary or any other person or be subject
to alienation, anticipation, encumbrance, garnishment, attachment, execution or
levy of any kind, whether voluntary or involuntary.  Any attempt to alienate,
sell, transfer, assign, pledge, garnish, attach or otherwise encumber or dispose
of any interest in the Plan shall be void.


6.02  
Restrictions on Transfer of Employer Stock



Shares of Employer stock acquired under this Plan may not be sold or otherwise
disposed of except pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or in a transaction which, in the opinion of
counsel acceptable to the Employer, is exempt from registration under said
Act.  All certificates evidencing shares deliver pursuant to the Plan shall bear
an appropriate legend evidencing such transfer restriction.


6.03  
Representations



The Committee may require that each Participant receiving shares under the Plan
to represent and agree with the Employer in writing that such Participant is
acquiring the shares for his or her own account for investment purposes only and
without a view to the distribution thereof.  Delivery of such representations as
may be requested by the Committee pursuant to this Section 6.03 shall be a
condition precedent to the right of any Participant to receive shares awarded
under the Plan.


6.04  
Severability



In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.


6.05  
Construction of Plan



The article and section headings and numbers are included only for convenience
of reference and are not to be taken as limiting or extending the meaning of any
of the terms and provisions of this Plan.  Whenever appropriate, words used in
the singular shall include the plural or the plural may be read as the singular.


 
- 14 -

--------------------------------------------------------------------------------

 




6.06  
Gender



The personal pronoun of the masculine gender shall be understood to apply to
women as well as men except where specific reference is made to one or the
other.


6.07  
Governing Law



THE VALIDITY AND EFFECT OF THIS PLAN AND THE RIGHTS AND OBLIGATIONS OF ALL
PERSONS AFFECTED HEREBY SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD
TO ITS OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


6.08  
Unfunded Top Hat Plan



It is the Employer's intention that this Plan be a Top Hat Plan, defined as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as provided in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended from time-to-time.  The
Employer may establish and fund one or more trusts for the purpose of paying
some or all of the benefits promised to Participants and Beneficiaries under the
Plan; provided, however, that (i) any such trust(s) shall at all times be
subject to the claims of the Employer's general creditors in the event of the
insolvency or bankruptcy of the Employer, and (ii) notwithstanding the creation
or funding of any such trust(s), the Employer shall remain primarily liable for
any obligation hereunder.  Notwithstanding the establishment of any such
trust(s), the Participants and Beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of any such trust or of the
Employer.


6.09  
Divestment for Cause



Notwithstanding any other provisions of this Plan to the contrary, the right of
any Participant, former Participant, or Beneficiary of either, to receive any
Benefits, or to have paid to any other person any Benefits, or the right of any
such other person to receive any Benefits under this Plan, shall be forfeited,
if such Participant's employment with the Employer is terminated because of, or
the Participant is discovered to have engaged in, fraud, embezzlement,
dishonesty against the Employer, obtaining funds or property under false
pretenses, assisting a competitor without permission, or interfering with the
relationship of the Employer or any subsidiary or affiliate thereof with a
customer.  A Participant's or Beneficiary's Benefits shall be forfeited for any
of the above reasons regardless of whether such act is discovered prior to or
subsequent to the Participant's termination from the Employer or the payment of
Benefits under the Plan.  If payment has been made, such payment shall be
restored to the Employer by the Participant or Beneficiary.


 
- 15 -

--------------------------------------------------------------------------------

 


As evidence of its adoption of this Plan, the Employer has caused this amended
Plan to be signed this 30th day of December, 2009.




MEDTOX SCIENTIFIC, INC.






By:           /s/ Richard J. Braun
Richard J. Braun
President and Chief Executive Officer








By:           /s/ Robert A. Rudell
Robert A. Rudell
Chairman, Compensation Committee


 
- 16 -



--------------------------------------------------------------------------------


